Citation Nr: 0319991	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1977 
to June 1977, and active service from December 1990 to March 
1991.  He also had unverified service in the Army National 
Guard from 1976 to 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  In February 2003, the veteran had a 
hearing before the undersigned at the RO in San Antonio, 
Texas.


REMAND

The Board finds that additional development is necessary in 
this case.  The veteran has filed a claim of entitlement to 
service connection for bilateral hearing loss.  He asserts 
that he developed hearing loss during his Army National Guard 
service in Puerto Rico in the late 1970s.  The Board 
recognizes that service medical records have been received 
for the veteran's Army National Guard service from 1980 to 
1998.  However, service records prior to 1980 have not been 
obtained.  Also, the veteran testified that he had received 
additional hearing evaluations shortly before his discharge 
from the National Guard.  As such, the Board finds that other 
medical records may exist that may be relevant to the 
veteran's claim. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should contact the Puerto Rico 
Army National Guard, Company "E," 65th 
Infantry Airborne in Isla Grande-San 
Juan, Puerto Rico and request the 
following records dated 1976 to 1980: all 
physical examination reports, to 
including entrance and separation 
examinations, medical treatment records, 
and line of duty determinations that may 
have been made because of an injury.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  The RO should contact the 111th Texas 
Army National Guard and request the 
following records dated 1996 to 2002: all 
physical examination reports, to include 
entrance and separation examinations, 
medical treatment records, and line of 
duty determinations that may have been 
made because of an injury.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  The RO should contact the veteran and 
request that he submit a complete and 
specific employment history from 1976 to 
2002.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The SSOC must include consideration of 
all medical evidence pertinent to the 
hearing loss claim received since the 
statement of the case on this issue in 
July 2002.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review. 

The veteran is free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.   The veteran's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




